(Por la corte, a propuesta clel
Juez Asociado Señor Texidor.)
Pob cuanto, aparece del récord que la demanda en este caso alegó la falta de pago de la suma de $500, parte de la de $794.93 e intereses, consignada en un pagaré, cuya copia se une a la alegación, resultando asimismo que el deudor en el expresado documento se obligó a pagar intereses al 12 por 100 anual en caso de demora, y los honorarios de abogado del acreedor, y los gastos que ocasionare el cobro;
Pob cuanto, aparece asimismo que la parte demandada opuso excepción previa sosteniendo la falta de jurisdicción de la corte de distrito por entender que la suma envuelta es de $500 solamente, y además por falta de hechos para deter-minar causa de acción; y declarada sin lugar la excepción, la parte demandada contestó admitiendo la existencia, sus-cripción y entrega del pagaré; y alegando novación por haberse sustituido el contrato original por otro. T una vez señalada la vista del caso, y llegado el día compareció ante la corte solamente la demandante que practicó su prueba; y la corte dictó sentencia contra la parte demandada por $500! de principal, intereses al 9 por 100, costas y gastos, inclu-yendo $100 para honorarios de abogado, sentencia que es objeto de esta apelación; •
*1000Por cxjaNto, del alegato presentado por la demandada-apelante no aparece otra cosa que la alegación de qne en el litigio no se halla envuelta otra sama que la de $500 y que en la demanda no se alegó que la obligación se encontraba en poder de la demandante;
Por ouaNto, la cuestión de jurisdicción que se promueve se halla resuelta por la doctrina del caso Flesh v. Texidor, 27 D.P.R. 890, y la del caso Smallwood Bros. v. Fernández y 'Detres, 40 D.P.R. 686, en sentido adverso al que propone la demandada en este caso,
Por tanto, se desestima la apelación, a moción de la apelada.